        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 1 of 33


                           UNITED STATES DISTRICT COURT
                    IN THE WESTERN DIVISION OF MASSACHUSETTS
                                 SPRINGFIELD, MA

                                  Civil Action No.: 17-CV-30174

THOMAS FORBES, as he is the                    )
Personal Representative of the                 )
Estate of GEORGE J. FORBES,                    )
              Plaintiff                        )
                                               )
VS.                                            )
                                               )
GREGORY TRUCKING COMPANY,                      )
INC., WILEY LENUE HOOKS,                       )
GREGORY LEASING COMPANY,                       )
INC., B S G LEASING, INC.,                     )
B&C TIMBERS LLC, and                           )
BB&S ACQUISITION CORP.,                        )
             Defendants                        )

     ANSWER OF THE DEFENDANT, BB&S ACQUISITION CORP., TO THE
 PLAINTIFF’S FIRST AMENDED COMPLAINT WITH CLAIM OF TRIAL BY JURY
                               AND
            CROSS CLAIMS VERSUS WILEY LENUE HOOKS AND
                  GREGORY TRUCKING COMPANY, INC.,
                    WITH CLAIM OF TRIAL BY JURY

                                             ANSWER

       1.      The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 1 of the Plaintiff’s First Amended Complaint.

       2.      The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 2 of the Plaintiff’s First Amended Complaint.

PARTIES

       3.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 3 of the

Plaintiff’s First Amended Complaint.




                                                   1
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 2 of 33


       4.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 4 of the

Plaintiff’s First Amended Complaint.

       5.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 5 of the

Plaintiff’s First Amended Complaint.

       6.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 6 of the

Plaintiff’s First Amended Complaint.

       7.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 7 of the

Plaintiff’s First Amended Complaint.

       8.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 8 of the

Plaintiff’s First Amended Complaint.

       9.      The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 9 of the

Plaintiff’s First Amended Complaint.

FACTUAL ALLEGATIONS

       10.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 10 of the

Plaintiff’s First Amended Complaint.




                                                  2
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 3 of 33


       11.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 11 of the

Plaintiff’s First Amended Complaint.

       12.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 12 of the

Plaintiff’s First Amended Complaint.

       13.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 13 of the

Plaintiff’s First Amended Complaint.

       14.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 14 of the

Plaintiff’s First Amended Complaint.

       15.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 15 of the

Plaintiff’s First Amended Complaint.

       16.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 16 of the Plaintiff’s First Amended Complaint.

       17.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 17 of the

Plaintiff’s First Amended Complaint.

       18.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 18 of the Plaintiff’s First Amended Complaint.

       19.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 19 of the Plaintiff’s First Amended Complaint.


                                                  3
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 4 of 33


       20.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 20 of the Plaintiff’s First Amended Complaint.

       21.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 21 of the Plaintiff’s First Amended Complaint.

       22.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 22 of the

Plaintiff’s First Amended Complaint.

       23.     The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       24.     The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       25.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 25 of the

Plaintiff’s First Amended Complaint.

       26.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 26 of the

Plaintiff’s First Amended Complaint.

       27.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 27 of the

Plaintiff’s First Amended Complaint.

       28.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 28 of the

Plaintiff’s First Amended Complaint.




                                                  4
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 5 of 33


       29.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 29 of the

Plaintiff’s First Amended Complaint.

       30.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 30 of the

Plaintiff’s First Amended Complaint.

       31.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 31 of the

Plaintiff’s First Amended Complaint.

       32.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 32 of the

Plaintiff’s First Amended Complaint.

       33.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 33 of the

Plaintiff’s First Amended Complaint.

       34.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 34 of the

Plaintiff’s First Amended Complaint.

       35.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 35 of the

Plaintiff’s First Amended Complaint.




                                                  5
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 6 of 33


       36.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 36 of the

Plaintiff’s First Amended Complaint.

       37.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 37 of the

Plaintiff’s First Amended Complaint.

       38.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 38 of the

Plaintiff’s First Amended Complaint.

       39.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 39 of the

Plaintiff’s First Amended Complaint.

       40.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 40 of the

Plaintiff’s First Amended Complaint.

       41.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 41 of the

Plaintiff’s First Amended Complaint.

       42.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 42 of the

Plaintiff’s First Amended Complaint.

       43.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 43 of the

Plaintiff’s First Amended Complaint.


                                                  6
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 7 of 33


       44.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 44 of the Plaintiff’s First Amended Complaint.

       45.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 45 of the

Plaintiff’s First Amended Complaint.

       46.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 46 of the Plaintiff’s First Amended Complaint.

       47.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 47 of the Plaintiff’s First Amended Complaint.

       48.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 48 of the

Plaintiff’s First Amended Complaint.

       49.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 49 of the

Plaintiff’s First Amended Complaint.

       50.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 50 of the Plaintiff’s First Amended Complaint.

       51.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 51 of the

Plaintiff’s First Amended Complaint.

       52.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 52 of the

Plaintiff’s First Amended Complaint.




                                                  7
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 8 of 33


       53.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 53 of the

Plaintiff’s First Amended Complaint.

       54.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 54 of the Plaintiff’s First Amended Complaint.

       55.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 55 of the

Plaintiff’s First Amended Complaint.

       56.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 56 of the Plaintiff’s First Amended Complaint.

       57.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 57 of the Plaintiff’s First Amended Complaint.

       58.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 58 of the Plaintiff’s First Amended Complaint.

       59.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 59 of the

Plaintiff’s First Amended Complaint.

       60.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 60 of the

Plaintiff’s First Amended Complaint.

       61.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 61 of the

Plaintiff’s First Amended Complaint.




                                                  8
        Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 9 of 33


       62.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 62 of the

Plaintiff’s First Amended Complaint.

       63.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 63 of the

Plaintiff’s First Amended Complaint.

       64.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 64 of the

Plaintiff’s First Amended Complaint.

       65.     The Defendant, BB&S Acquisition Corp., denies the truth of the allegations

contained in paragraph 65 of the Plaintiff’s First Amended Complaint.

       66.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 66 of the

Plaintiff’s First Amended Complaint.

       67.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 67 of the

Plaintiff’s First Amended Complaint.

       68.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 68 of the

Plaintiff’s First Amended Complaint.

       69.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 69 of the

Plaintiff’s First Amended Complaint.




                                                  9
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 10 of 33


       70.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 70 of the Plaintiff’s First Amended Complaint.

       71.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 71 of the Plaintiff’s First Amended Complaint.

       72.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 72 of the Plaintiff’s First Amended Complaint.

       73.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 73 of the

Plaintiff’s First Amended Complaint.

       74.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 74 of the

Plaintiff’s First Amended Complaint.

       75.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 75 of the Plaintiff’s First Amended Complaint.

       76.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 76 of the Plaintiff’s First Amended Complaint.

       77.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 77 of the Plaintiff’s Complaint.

       78.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 78 of the Plaintiff’s First Amended Complaint.

       79.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 79 of the

Plaintiff’s First Amended Complaint.




                                                 10
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 11 of 33


       80.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 80 of the

Plaintiff’s First Amended Complaint.

       81.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 81 of the

Plaintiff’s First Amended Complaint.

       82.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 82 of the Plaintiff’s First Amended Complaint.

       83.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 83 of the

Plaintiff’s First Amended Complaint.

       84.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 84 of the Plaintiff’s First Amended Complaint.

       85.     The Defendant, BB&S Acquisition Corp., has no knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 85 of the

Plaintiff’s First Amended Complaint.

       86.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 86 of the Plaintiff’s First Amended Complaint.

       87.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 87 of the Plaintiff’s First Amended Complaint.

       88.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 88 of the Plaintiff’s First Amended Complaint.

       89.     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 89 of the Plaintiff’s First Amended Complaint.


                                                 11
      Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 12 of 33


       90.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 90 of the Plaintiff’s First Amended Complaint.

       91.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 91 of the Plaintiff’s First Amended Complaint.

       92.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 92 of the Plaintiff’s First Amended Complaint.

       93.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 93 of the Plaintiff’s First Amended Complaint.

       94.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 94 of the Plaintiff’s First Amended Complaint.

       95.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 95 of the Plaintiff’s First Amended Complaint.

       96.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 96 of the Plaintiff’s First Amended Complaint.

       97.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 97 of the Plaintiff’s First Amended Complaint.

       98.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       99.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       100.   The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.




                                               12
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 13 of 33


AS TO COUNT I:

       101.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 100 above.

       102.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       103.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       104.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       105.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

AS TO COUNT II:

       106.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 105 above.

       107.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 107 of the Plaintiff’s First Amended Complaint.

       108.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 108 of the Plaintiff’s First Amended Complaint.

       109     The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 109 of the Plaintiff’s First Amended Complaint.


                                                13
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 14 of 33


       110.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 110 of the Plaintiff’s First Amended Complaint.

       111.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       112.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

AS TO COUNT III:

       113.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 112 above.

       114.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       115.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       116.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       117.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       118.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.




                                                14
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 15 of 33


       119.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.



AS TO COUNT IV:

       120.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 119 above.

       121.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       122.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       123.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       124.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       125.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       126.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.


                                                15
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 16 of 33


       127.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       128.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       129.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       130.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       131.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       132.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       133.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

AS TO COUNT V:

       134.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 133 above.




                                                16
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 17 of 33


       135.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       136.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       137.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       138.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       139.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       140.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       141.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       142.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.


                                                17
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 18 of 33


       143.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       144.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

AS TO COUNT VI:

       145.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 144 above.

       146.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       147.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       148.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       149.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       150.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.




                                                18
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 19 of 33


       151.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       152.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

AS TO COUNT VII:

       153.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 152 above.

       154.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 154 of the Plaintiff’s First Amended Complaint.

       155.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 155 of the Plaintiff’s First Amended Complaint.

       156.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 156 of the Plaintiff’s First Amended Complaint.

       157.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 157 of the Plaintiff’s First Amended Complaint.

       158.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 158 of the Plaintiff’s First Amended Complaint.

       159.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 159 of the Plaintiff’s First Amended Complaint.

       160.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 160 of the Plaintiff’s First Amended Complaint.




                                                19
      Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 20 of 33


       161.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 161 of the Plaintiff’s First Amended Complaint.

       162.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 162 of the Plaintiff’s First Amended Complaint.

       163.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 163 of the Plaintiff’s First Amended Complaint.

       164.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 164 of the Plaintiff’s First Amended Complaint.

       165.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 165 of the Plaintiff’s First Amended Complaint.

       166.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 166 of the Plaintiff’s First Amended Complaint.

       167.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 167 of the Plaintiff’s First Amended Complaint.

       168.   The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       169.   The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       170.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 170 of the Plaintiff’s First Amended Complaint.

       171.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 171 of the Plaintiff’s First Amended Complaint.

       172.   The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 172 of the Plaintiff’s First Amended Complaint.


                                               20
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 21 of 33


       173.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 173 of the Plaintiff’s First Amended Complaint.

       174.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 174 of the Plaintiff’s First Amended Complaint.

       175.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 175 of the Plaintiff’s First Amended Complaint.

       176.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 176 of the Plaintiff’s First Amended Complaint.

       177.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 177 of the Plaintiff’s First Amended Complaint.

       178.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 178 of the Plaintiff’s First Amended Complaint.

       179.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 179 of the Plaintiff’s First Amended Complaint.

       180.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       181.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

AS TO COUNT VIII:

       182.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 181 above.

       183.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.


                                                21
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 22 of 33


       184.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       185.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       186.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       187.    As the allegations contained in this paragraph pertain to other Defendants, no

answer is required. To the extent that said allegations pertain to this Defendant, this Defendant

denies the allegations contained in this paragraph.

       188.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       189.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

AS TO COUNT IX:

       190.    The Defendant, BB&S Acquisition Corp., re-alleges and incorporates herein by

reference its answers to paragraphs 1 through 189 above.

       191.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 191 of the Plaintiff’s First Amended Complaint.

       192.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 192 of the Plaintiff’s First Amended Complaint.




                                                22
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 23 of 33


       193.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 193 of the Plaintiff’s First Amended Complaint.

       194.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 194 of the Plaintiff’s First Amended Complaint.

       195.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 195 of the Plaintiff’s First Amended Complaint.

       196.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 196 of the Plaintiff’s First Amended Complaint.

       197.    The Defendant, BB&S Acquisition Corp., denies the allegations contained in

paragraph 197 of the Plaintiff’s First Amended Complaint.

       198.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

       199.    The allegations in this paragraph constitute an opinion of Plaintiff’s counsel to

which no answer is required.

                                    AFFIRMATIVE DEFENSES

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That BB&S Acquisition

Corp. is not responsible for the conduct of the person(s) whose negligence is alleged to have caused

the Plaintiff's injury or damage.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the Complaint fails to

state a claim against this Defendant upon which relief can be granted.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: Defendant states that it is


                                                23
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 24 of 33


exempt from tort liability for damages to Plaintiff to the extent provided under Chapter 90,

Section 34M of the Massachusetts General Laws and that any damages recovered by Plaintiff

should be reduced to the extent of benefits paid to Plaintiff under the provisions of Chapter 90,

Sections 34A through M of the Massachusetts General Laws

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: Defendant states that it is

exempt from tort liability to Plaintiff under Massachusetts General Laws, Chapter 90, Section

340.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: This action is barred under

the provisions of Massachusetts General Laws, Chapter 231, Section 6D.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That it is exempt from tort

liability to Plaintiff under Massachusetts General Laws, Chapter 90, Section 34M.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the comparative

negligence of the Plaintiff was greater than the negligence of this Defendant, if any, wherefore,

the Plaintiff cannot recover.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the negligence of the

Plaintiff contributed in some degree to the cause of the accident, wherefore, the damages, if any,

awarded the Plaintiff should be diminished and reduced in accordance with M.G.L. Chapter 231,

Section 85.




                                                24
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 25 of 33


       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the act or

acts/omission to act as alleged in First Amended Complaint, which are alleged to be negligent,

were not caused by any person or entity over whom the Defendant exercised control and/or

whom the Defendant was legally responsible.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the damages and

injuries alleged by the Plaintiff were the result of an intervening and superseding cause over

which the Defendant has no control and this Defendant is therefore not liable.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the Plaintiff has failed

to plead adequate facts necessary to assert a cause of action for punitive damages, and any such

claims must fail.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That punitive damages are

a form of punishment and the standard of proof to sustain such damages must be clear and

convincing evidence to comport with the Due Process Clause of the Fourteenth Amendment of

the United States Constitution.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That any award of punitive

damages based on vague, undefined standards would violate the due process clause of the

Fourteenth Amendment of the United States Constitution.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That any award of punitive


                                                25
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 26 of 33


damages which is not subject to a pre-determined limit would violate the Due Process Clause of

the Fourteenth Amendment in the prohibition of excessive finds of the Eighth Amendment of the

United States Constitution.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That the Plaintiff’s claim

for punitive damages cannot be sustained because the standard for determining liability for

punitive damages under Massachusetts law is vague and arbitrary and does not define with

sufficient clarity the conduct or mental state which gives rise to such a claim. Therefore, any

award of punitive damages would violate this Defendant’s due process rights under the United

States and Massachusetts Constitutions.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That Plaintiff’s claims for

punitive damages cannot be sustained, because an award of punitive damages under

Massachusetts law without proof of every element by clear and convincing evidence would

violate this Defendant’s rights under due process clauses of the United States and Massachusetts

Constitutions.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That Plaintiff’s claims for

punitive damages cannot be sustained, because any award of punitive damages under

Massachusetts law without bifurcating the trial as to all punitive damages issues would violate

this Defendant’s due process rights under the United States and Massachusetts Constitutions.

       AS AND FOR A SEPARATE, AFFIRMATIVE AND COMPLETE DEFENSE, THE

DEFENDANT RESPECTFULLY SETS FORTH AND ALLEGES: That Plaintiff’s claims for

punitive damages cannot be sustained because any judgment for punitive damages in this case


                                                26
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 27 of 33


cannot protect this Defendant against multiple punishment for the same alleged wrong in future

cases. Therefore, any award for punitive damages would violate this Defendant’s due process

rights under the United States and Massachusetts Constitutions.



                    CROSS CLAIM VERSUS WILEY LENUE HOOKS
                         WITH CLAIM OF TRIAL BY JURY

       The Defendant/ Plaintiff in Cross Claim, BB&S Acquisition Corp., asserts the following

Cross Claim against the Co-Defendant/Defendant in Cross Claim, Wiley Lenue Hooks.

1.     The Defendant/Plaintiff in Cross Claim, BB&S Acquisition Corp., is a corporation duly

       organized under the laws of Rhode Island, with a principal place of business in North

       Kingston, Rhode Island.

2.     The Defendant/Defendant in Cross Claim, Gregory Trucking Company, Inc., is believed

       to be a corporation duly organized under the laws of North Carolina, with a principal

       place of business at 147 Lumber Drive, Harmony, NC.

3.     The Defendant/Defendant in Cross Claim, Wiley Lenue Hooks, is believed to be a natural

       person with a place of residence at 125 Mann Road, Harmony, NC.

4.     The Plaintiff has filed suit against the Defendant, BB&S Acquisition Corp., in the above

       captioned action alleging that the Plaintiff’s intestate, George J. Forbes, suffered great pain

       of body and anguish of mind, incurred large expenses for medical care and attendance, was

       prevented from transacting his business, and on August 26, 2016 the plaintiff’s intestate,

       George J. Forbes, died.

5.     On or about August 24, 2016, the Defendant/Defendant in Cross Claim, Wiley Lenue

       Hooks, was the operator of a commercial tractor trailer truck owned by the

       Defendant/Defendant in Cross Claim, Gregory Leasing Company, Inc.



                                                 27
      Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 28 of 33


6.    On or about August 24, 2016, the Defendant/Defendant in Cross Claim, Wiley Lenue

      Hooks, was operating said commercial tractor trailer truck, as the employee and/or agent

      of the Defendants, Gregory Leasing Company, Inc., Gregory Trucking Company, Inc., B

      S G Leasing, Inc., B&C Timbers, LLC and Mac Company, Inc. and BB&S Acquisition

      Corp.

7.    The Plaintiff has alleged that the Defendant, BB&S Acquisition Corp., is liable to the

      Plaintiff for alleged negligence resulting in personal injury to the Plaintiff’s intestate,

      George J. Forbes.

8.    The Defendant/Plaintiff in Cross Claim, BB&S Acquisition Corp., denies any liability to

      the Plaintiff in this case and says that to the extent the Plaintiff has suffered personal

      injuries and/or damages as alleged, such damages resulted from the acts or omissions of

      Defendants/Defendants in Cross Claim, Wiley Lenue Hooks and Gregory Trucking

      Company, Inc.

                                              COUNT I

                                          (Contribution)

9.    Plaintiff in Cross-Claim, BB&S Acquisition Corp., repeats and incorporates herein by

      reference its allegations made in paragraphs 1 through 8 of the Cross Claim and makes

      them its allegations to this paragraph.

10.   Plaintiff in Cross Claim, BB&S Acquisition Corp., denies any liability to the Plaintiff and

      says that, to the extent that Plaintiff was allegedly injured/damaged, such injury/damages

      were proximately caused in whole or in part by the negligence of the Defendant/Defendant

      in Cross-Claim, Wiley Lenue Hooks.

11.   The Plaintiff in Cross Claim, BB&S Acquisition Corp., states that, to the extent it is found

      liable   to   the   Plaintiff,   such   liability   being   specifically   denied,   then   the


                                                 28
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 29 of 33


       Defendant/Defendant in Cross Claim, Wiley Lenue Hooks, is liable for contribution to

       BB&S Acquisition Corp., pursuant to M.G.L. c.231B, §1, et seq.

       WHEREFORE, the Plaintiff in Cross Claim, BB&S Acquisition Corp., requests judgment

against Defendant in Cross Claim, Wiley Lenue Hooks, for his pro rata share of liability pursuant

to G.L. c. 231B, together with its costs and interest thereon.

                                            COUNT II

                                         (Indemnification)

12.    Plaintiff in Cross Claim, BB&S Acquisition Corp., repeats and incorporates herein by

       reference its allegations made in paragraph 1 through 11 of the Cross Claim and makes

       them its allegations to this paragraph.

13.    If Plaintiff in Cross Claim, BB&S Acquisition Corp., is found liable for any of the

       Plaintiff’s claims, such liability being specifically denied, then Plaintiff in Cross Claim,

       BB&S Acquisition Corp., is entitled to be indemnified in full by Defendant in Cross Claim,

       Wiley Lenue Hooks, pursuant to common law indemnification, where Plaintiff in Cross

       Claim, BB&S Acquisition Corp’s, liability, if any, is solely derivative to the actual

       negligence of Defendant in Cross Claim, Wiley Lenue Hooks.

       WHEREFORE, the Plaintiff in Cross Claim, BB&S Acquisition Corp., requests that the

Court enter judgment against Defendant in Cross Claim, Wiley Lenue Hooks, in the full amount

of any amount of any judgment that the Plaintiff in Cross Claim, BB&S Acquisition Corp., is

ordered to pay, together with its costs, interest and reasonable attorney’s fees.

           CROSS CLAIM VERSUS GREGORY TRUCKING COMPANY, INC.
                      WITH CLAIM OF TRIAL BY JURY

       The Defendant/ Plaintiff in Cross Claim, BB&S Acquisition Corp., asserts the following

Cross Claims against the Co-Defendants/Defendants in Cross Claim, Wiley Lenue Hooks and

Gregory Trucking Company, Inc.
                                                 29
     Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 30 of 33


1.   The Defendant/Plaintiff in Cross Claim, BB&S Acquisition Corp., is a corporation duly

     organized under the laws of Rhode Island, with a principal place of business in North

     Kingston, Rhode Island.

2.   The Defendant/Defendant in Cross Claim, Gregory Trucking Company, Inc., is believed

     to be a corporation duly organized under the laws of North Carolina, with a principal

     place of business at 147 Lumber Drive, Harmony, NC.

3.   The Defendant/Defendant in Cross Claim, Wiley Lenue Hooks, is believed to be a natural

     person with a place of residence at 125 Mann Road, Harmony, NC.

4.   The Plaintiff has filed suit against the Defendant, BB&S Acquisition Corp., in the above

     captioned action alleging that the Plaintiff’s intestate, George J. Forbes, suffered great pain

     of body and anguish of mind, incurred large expenses for medical care and attendance, was

     prevented from transacting his business, and on August 26, 2016 the plaintiff’s intestate,

     George J. Forbes, died.

5.   On or about August 24, 2016, the Defendant/Defendant in Cross Claim, Wiley Lenue

     Hooks, was the operator of a commercial tractor trailer truck owned by the

     Defendant/Defendant in Cross Claim, Gregory Leasing Company, Inc.

6.   On or about August 24, 2016, the Defendant/Defendant in Cross Claim, Wiley Lenue

     Hooks, was operating said commercial tractor trailer truck, as the employee and/or agent

     of the Defendants, Gregory Leasing Company, Inc., Gregory Trucking Company, Inc., B

     S G Leasing, Inc., B&C Timbers, LLC and Mac Company, Inc. and BB&S Acquisition

     Corp.

7.   The Plaintiff has alleged that the Defendant, BB&S Acquisition Corp., is liable to the

     Plaintiff for alleged negligence resulting in personal injury to the Plaintiff’s intestate,

     George J. Forbes.


                                               30
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 31 of 33


8.     The Defendant/Plaintiff in Cross Claim, BB&S Acquisition Corp., denies any liability to

       the Plaintiff in this case and says that to the extent the Plaintiff has suffered personal

       injuries and/or damages as alleged, such damages resulted from the acts or omissions of

       Defendants/Defendants in Cross Claim, Wiley Lenue Hooks and Gregory Trucking

       Company, Inc.

                                               COUNT I

                                           (Contribution)

9.     Plaintiff in Cross-Claim, BB&S Acquisition Corp., repeats and incorporates herein by

       reference its allegations made in paragraphs 1 through 8 of the Cross Claim and makes

       them its allegations to this paragraph.

10.    Plaintiff in Cross Claim, BB&S Acquisition Corp., denies any liability to the Plaintiff and

       says that, to the extent that Plaintiff was allegedly injured/damaged, such injury/damages

       were proximately caused in whole or in part by the negligence of the

       Defendants/Defendants in Cross-Claim, Gregory Trucking Company, Inc.

11.    The Plaintiff in Cross Claim, BB&S Acquisition Corp., states that, to the extent it is found

       liable   to   the   Plaintiff,   such   liability   being   specifically     denied,   then   the

       Defendant/Defendant in Cross Claim, Gregory Trucking Company, Inc., is liable for

       contribution to BB&S Acquisition Corp., pursuant to M.G.L. c.231B, §1, et seq.

       WHEREFORE, the Plaintiff in Cross Claim, BB&S Acquisition Corp., requests judgment

against Defendant in Cross Claim, Gregory Trucking Company, Inc., for their pro rata share of

liability pursuant to G.L. c. 231B, together with its costs and interest thereon.




                                                  31
      Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 32 of 33


                                           COUNT II

                                        (Indemnification)

12.    Plaintiff in Cross Claim, BB&S Acquisition Corp., repeats and incorporates herein by

       reference its allegations made in paragraph 1 through 11 of the Cross Claim and makes

       them its allegations to this paragraph.

13.    If Plaintiff in Cross Claim, BB&S Acquisition Corp., is found liable for any of the

       Plaintiff’s claims, such liability being specifically denied, then Plaintiff in Cross Claim,

       BB&S Acquisition Corp., is entitled to be indemnified in full by Defendant in Cross Claim,

       Gregory Trucking Company, Inc., pursuant to common law indemnification, where

       Plaintiff in Cross Claim, BB&S Acquisition Corp’s, liability, if any, is solely derivative to

       the actual negligence of Defendant in Cross Claim, Gregory Trucking Company, Inc.

       WHEREFORE, the Plaintiff in Cross Claim, BB&S Acquisition Corp., requests that the

Court enter judgment against Defendant in Cross Claim, Gregory Trucking Company, Inc., in the




                                                 32
       Case 3:17-cv-30174-MGM Document 101 Filed 07/26/19 Page 33 of 33


full amount of any amount of any judgment that the Plaintiff in Cross Claim, BB&S Acquisition

Corp., is ordered to pay, together with its costs, interest and reasonable attorney’s fees.

       THE DEFENDANT/PLAINTIFF IN CROSS CLAIM, BB&S ACQUISITION CORP.,

DEMANDS A TRIAL BY JURY ON ALL ISSUES OF FACT RAISED BY ANY

PLEADINGS HEREIN.

                                               THE DEFENDANT/PLAINTIFF IN
                                               CROSS-CLAIM,
                                               BB&S ACQUISITION CORP.,
                                               By Its Attorney

                                               /s/ Thomas P. Schuler
                                               Thomas P. Schuler, Esq.: BBO #542475
                                               Law Offices of Steven B. Stein
                                               P.O. Box 2903
                                               Hartford, CT 06104-2903
                                               (413) 730-6350/Fax: (888) 275-7090
                                               Tschuler@travelers.com



                                 CERTIFICATE OF SERVICE

        I, Thomas P. Schuler, Esquire, hereby certify that on July 26, 2019 this document, filed
through the ECF system, will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies sent to those indicated as non-registered
participants.



                                               /s/ Thomas P. Schuler
                                               Thomas P. Schuler, Esquire




                                                 33
